DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of application No. PCT/JP2018/022526, filed on Jun. 13, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. JP 2017-133032 filed 7/6/2017, which papers have been placed of record in the file.  
Claims 1-14 are pending. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites a cleaning agent composition, and also recites the cleaning agent composition is used for cleaning a flow channel for resin in a hot runner type mold, although no method steps are recited. Likewise, claims 2, 5, 9,  also recites method steps of using the composition. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP 2173.05(p)(II). 
Claims 3-4, 6-8, 10-14 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2014/0371125) in view of the Review of plastic injection moulding. 
	Regarding claim 1: Wakita is directed to a cleaning agent composition, comprising:
	100 parts by weight of a thermoplastic resin of polystyrene 
	0.5-10 parts by weight of fatty acid ester selected from a sorbitan ester or glycerin (mono, di) ester (equivalent to a glycerin or polyglycerin fatty acid ester) ([0017]-[0020]).  
	0.5-10 parts by weight of a metal salt of a fatty acid ([0014]-[0016]).
	The composition of Wakita is used for a molding processing machine, although falls short of mentioning a flow channel for a hot runner type mold. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold.
	Regarding claim 2: Wakita doesn’t mention a first molding raw material filling the flow channel for resin is substituted with a second molding raw material. 
	Regarding claim 3: Wakita is directed to a styrene based resin composition.	
	Regarding claim 4: The metal salt of a fatty acid includes Na and/or Li ([0014]).
Regarding claim 6: Wakita is directed to a styrene based resin composition.	
Regarding claims 7-8: The metal salt of a fatty acid includes Na and/or Li ([0014]).



	


Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2015/0021802) in view of the Review of plastic injection moulding. 
	Regarding claim 1: Wakita ‘802 is directed to a cleaning agent composition, comprising:
	100 parts by weight of a thermoplastic resin including components (A) (B) and (C).
	1-10 parts by weight of fatty acid ester as component (D) selected from a sorbitan ester or glycerin (mono, di) ester (equivalent to a glycerin or polyglycerin fatty acid ester) ([0022]-[0024]).  
	1-10 parts by weight of a metal salt of a fatty acid ([0019]-[0021]).
	The composition of Wakita ‘802 is used for a molding processing machine, although falls short of mentioning a flow channel for a hot runner type mold. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita 802 for cleaning a flow channel for resin in a hot runner type mold.
	Regarding claim 2: Wakita 802 doesn’t mention a first molding raw material filling the flow channel for resin is substituted with a second molding raw material. 
	Regarding claim 3: Wakita is directed to a polyolefin (A) and styrene (B) based resin composition.	
	Regarding claim 4: The metal salt of a fatty acid includes Na and/or Li ([0019]).
	Regarding claim 5: Wakita 802 is directed to a molding raw material comprising:
	the cleaning agent of claim 1; and 
	a thermoplastic resin for a molding raw material. Specifically, component (A) is a polyolefin. In the working examples, HDPE is the molding working resin, which is the same as component (A). See [0035] and [0010] Wakita 802. Hence, the composition comprises a thermoplastic resin for a molding raw material, e.g. a polyolefin of HDPE in this instance at least. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita 802 for cleaning a flow channel for resin in a hot runner type mold.
	Regarding claim 6: Wakita is directed to a polyolefin (A) and styrene (B) based resin composition.	
	Regarding claims 7-8: The metal salt of a fatty acid includes Na and/or Li ([0019]).
	Regarding claims 9-14: Wakita 802 is directed to a molding raw material comprising:
	the cleaning agent of claims 2-8; and 
	a thermoplastic resin for a molding raw material. Specifically, component (A) is a polyolefin. In the working examples, HDPE is the molding working resin, which is the same as component (A). See [0035] and [0010] Wakita 802. Hence, the composition comprises a thermoplastic resin for a molding raw material, e.g. a polyolefin of HDPE in this instance at least. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita 802 for cleaning a flow channel for resin in a hot runner type mold.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764